


110 HR 7267 IH: Mortgage Credit Repair Act of

U.S. House of Representatives
2008-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7267
		IN THE HOUSE OF REPRESENTATIVES
		
			October 3, 2008
			Mr. Meek of Florida
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Fair Credit Reporting Act with respect to
		  requirements relating to information contained in consumer reports, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mortgage Credit Repair Act of
			 2008.
		2.FindingsThe Congress finds as follows:
			(1)The United States housing bubble
			 effectively burst towards the end of 2005, when default rates on subprime and
			 adjustable rate mortgages increased dramatically.
			(2)Mortgages with
			 negative amelioration or any other lending mechanism for which the loan payment
			 on principal for any period is less than the interest charged over that period
			 for some substantial period of time have high default and foreclosure
			 rates.
			(3)Mortgages in which
			 there are incidences of fraud or lender misconduct have high foreclosure rates,
			 including those in which—
				(A)a mortgage was
			 obtained despite the lender fraudulently encouraging or requiring the borrower
			 to falsify or omit information which was then used to call back the loan and
			 leading to foreclosure;
				(B)a mortgage was
			 obtained despite the failure by the lender to give the borrower proper
			 documentation, including Good Faith Requirements and Truth-in-Lending
			 Disclosures;
				(C)a mortgage was
			 obtained despite occasions where the borrower was given incomplete forms to
			 sign, with the required information added by the lender after the borrower’s
			 signature was obtained; and
				(D)a mortgage was
			 obtained despite having terms which was substantially or wholly different at
			 closing than what was previously agreed to.
				(4)Standard,
			 qualifying front-end debt ratios, that is the monthly cost of a mortgage
			 principal, interest, taxes, and insurance (PITI) against the gross monthly
			 income of the borrower have historically been approximately 28%, increasing for
			 those with stellar credit histories.
			(5)However, many
			 foreclosures and mortgage-related bankruptcies involve borrowers who were given
			 mortgages with flat or adjustable rates that caused front-end ratios well over
			 36% in many cases.
			(6)The effects of
			 foreclosure or a resulting bankruptcy can have a negative impact on an
			 individual’s credit history for up to 7 years (10 years for bankruptcy) for
			 purchases under $150,000 with related effects, and effects for purchases over
			 $150,000 lasting much longer.
			(7)Borrowers who
			 unknowingly obtained bad, improper or fraudulent mortgages which subsequently
			 led to foreclosure, should be given the opportunity to rebuild their credit in
			 a responsible way without the substantial and lingering effects of foreclosure
			 outweighing present and past responsible borrowing practices.
			3.Amendment to
			 definitionsSection 603 of the
			 Fair Credit Reporting Act (U.S.C. 1681a) is amended by adding at the end the
			 following new subsection:
			
				yFront end
				ratioThe term front
				end ratio means a ratio that indicates what portion of an individual's
				income is used to make mortgage payments, calculated by dividing an
				individual’s gross monthly income by their housing expenses, particularly the
				mortgage principal, interest, taxes, and insurance
				(PITI).
				.
		4.Special
			 circumstance reliefSection
			 605(a) of the Fair Credit Reporting Act (U.S.C. 1681c(a)) is amended—
			(1)by redesignating
			 paragraphs (2), (3), (4), (5), and (6) as paragraphs (3), (4), (5), (7), and
			 (8), respectively;
			(2)by inserting after
			 paragraph (1) the following new paragraph:
				
					(2)Cases under title 11 or under the
				Bankruptcy Act that, from the date of entry of the order for relief or the date
				of the adjudication, as the case may be, antedate the report by more than 3
				years when each of the following are met:
						(A)During a period not less than 6 months
				prior to and continuing through the time that the bankruptcy is filed, a
				consumer’s front-end debt ratio on a mortgage instrument originated or
				refinanced on or after January 1, 2003, was 37% or higher.
						(B)The consumer filed
				for bankruptcy no earlier than January 1, 2004.
						(C)The consumer has
				not disputed the accuracy of their report under paragraph (6) during the period
				beginning January 1, 2004.
						(D)The consumer
				notifies the consumer reporting agency directly and is able to submit
				documentation to verify the above before March 31,
				2009.
						;
				and
			(3)by inserting after
			 paragraph (5) the following new paragraph:
				
					(6)Any adverse information excluding
				bankruptcy, but including closed accounts, accounts in collections, accounts
				charged to profit or loss, repossessions, and foreclosures, shall be excluded
				if all of the following circumstances have occurred:
						(A)The adverse
				information in the consumer’s report was for new accounts and transactions
				added after the first payment due date on the consumer’s mortgage note, where
				the front end ratio then became 37% or higher, but not earlier than January 1,
				2004.
						(B)The adverse
				information in the consumer’s report was not added more than 6 months after a
				foreclosure on that consumer’s primary residence or March 31, 2009, whichever
				is earlier.
						(C)The consumer
				notifies the consumer reporting agency directly of their intent to seek relief
				under this paragraph and is able to provide proper documentation and
				verification before March 31,
				2009.
						.
			5.Conforming
			 amendmentSubsection (b) of
			 section 605 of the Fair Credit Reporting Act (U.S.C. 1681c(b)) is amended (in
			 the matter preceding paragraph (1)) by striking paragraphs (1) through
			 (5) and inserting paragraphs (1), (3), (4), (5), and
			 (7).
		
